DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16-24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dou et al (CN 102391911 A).
In regard to claims 1 and 11, Dou et al discloses:
NOVELTY - Supercritical extraction method for orange peel essential oil involves pre-processing orange peel, taking dried orange peel, crushing orange peel into grain, and using gauze; performing supercritical extraction by locating raw material covered by gauze in extracting pot, turning on supercritical carbon dioxide power supply, turning on carbon dioxide pump and cooling fan switch, turning on double pressure valve, taking orange peel residue in the pot; and using receiving bottle for receiving the orange peel oil, obtaining orange peel essential oil after volatilizing carbon dioxide totally. 
DESCRIPTION - A supercritical extraction method for orange peel essential oil involves: pre-processing the orange peel, taking the dried orange peel, crushing the orange peel into the grain having grain diameter of 0.3-0.9 mm, using the gauze for covering; performing supercritical extraction by locating the raw material covered by the gauze in the extracting pot, turning on the supercritical carbon dioxide (CO2) power supply, turning on the CO2 pump and cooling fan switch, turning on the temperature switch, setting the extracting temperature at 35-55 degrees C, extracting pressure value as 10-17 MPa and CO2 flow as 5-15 ml/minute, starting dynamic extracting operation while getting to the set value, extracting for 30-90 minutes and turning off the heater, setting the pressure as 0 and turning off, turning off the CO2 valve, turning on the double pressure valve, taking the orange peel residue in the extracting pot; and using receiving bottle for receiving the orange peel essential oil, obtaining the orange peel essential oil after volatilizing the CO2 totally. 
USE - For supercritical extraction of orange peel essential oil, which is used as flavoring agent in beverage, beer, candy, and cake; and in toilet, perfume, toothpaste, soap and daily essence. 
ADVANTAGE - The orange peel essential oil extracted by the method has aroma and has pure orange fragrance, and there is no abnormal flavor. The method has high yield; is easily controls the convenient operation parameters; has low operation temperature; and does not need concentration step (Abstract). 

In regard to claim 1, Dou et al discloses beer (i.e. beer-taste beverage) that contains supercritical carbon dioxide extract of orange peel (Abstract).
In regard to claim 1, Dou et al discloses a method for producing a beer (i.e. beer-taste beverage), comprising extracting step: extracting a plant extract from a plant raw material comprising fruit peels of a citrus plant with carbon dioxide as an extraction solvent, separating step: separating the plant extract extracted in the extracting step from carbon dioxide, and adding step: adding a carbon dioxide-extracting product obtained in the separating step during the production steps for a beer-taste beverage (Abstract).
Hence, Dou et al anticipates independent claims 1 and 11. 
Claim 23 recites a beer-taste beverage wherein a content of valencene is 5 ppb or more.
Claim 23 a beer-taste beverage wherein a mass ratio of a content of valencene to a content of nootkatone is 10% or more. 
In regard to the recitation of valencene content in claims 23 and 9, a ratio of valencene to nootkatone in claims 22, 24, 10 and 8, a ratio of linalool oxide to linalool in claims 3-4 and 17-18, a ratio of valencene to linalool in claims 6-7, 20-21, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the valencene content, a ratio of valencene to nootkatone, a ratio of linalool oxide to linalool, a ratio of valencene to linalool among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of anticipation, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claims 2, 5, 16, and 19, Dou et al discloses orange peel (Abstract).






5
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-15, 3-4, 6-7, 8-10, 17-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al (CN 102391911 A).
In regard to claims 12-15, Dou et al discloses:
performing supercritical extraction by locating the raw material covered by the gauze in the extracting pot, turning on the supercritical carbon dioxide (CO2) power supply, turning on the CO2 pump and cooling fan switch, turning on the temperature switch, setting the extracting temperature at 35-55 degrees C, extracting pressure value as 10-17 MPa and CO2 flow as 5-15 ml/minute, starting dynamic extracting operation while getting to the set value, extracting for 30-90 minutes and turning off the heater (Abstract).
One of ordinary skill in the art would have bee motivated to modify supercritical carbon dioxide (CO2) extraction parameters based on the desired final product. The specific parameters such as time, temperature and pressure is seen to have been result-effective variables routinely determinable. 
Further in regard to the temperature, time, pressure and density recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature, time, pressure and density ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the recitation of valencene content in claims 23 and 9, a ratio of valencene to nootkatone in claims 22, 24, 10 and 8, a ratio of linalool oxide to linalool in claims 3-4 and 17-18, a ratio of valencene to linalool in claims 6-7, 20-21, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the valencene content, a ratio of valencene to nootkatone, a ratio of linalool oxide to linalool, a ratio of valencene to linalool among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of anticipation, the burden thus shifts to applicant to demonstrate otherwise. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791